Exhibit 99.2 Communications Sales & Leasing, Inc.’s Unaudited Pro Forma Combined Financial Data The following unaudited pro forma consolidated financial statements presents Communications Sales & Leasing, Inc.’s (“CS&L” or the “Company”) unaudited pro forma combined statements of income for the three months ended March 31, 2016 and the year ended December 31, 2015, and its unaudited pro forma combined balance sheet as of March 31, 2016.These statements have been derived from (a)(i) the historical financial statements of CS&L for the period from April 24, 2015 to December 31, 2015; (ii) the historical financial statements of CS&L for the period from January 1, 2016 to March 31, 2016; and (iii) the historical financial statement of the Consumer Competitive Local Exchange Carrier Business (the “Consumer CLEC Business”) for the period from January 1, 2015 to April 24, 2015, all of which were previously filed with the Securities and Exchange Commission (“SEC”); and (b) the historical financial statements of PEG Bandwidth, LLC (“PEG”), which have been previously filed with the SEC or are included elsewhere in this Form 8-K.
